Exhibit 10.13

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

 



--------------------------------------------------------------------------------

Insituform Technologies, Inc.

Senior Management Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

 

Article 1       DEFINITIONS

   1

1.1

   Beneficiary    1

1.2

   Board    1

1.3

   Change in Control    1

1.4

   Code    2

1.5

   Committee    2

1.6

   Company    2

1.7

   Compensation    2

1.8

   Deferral Commitment    2

1.9

   Deferral Period    2

1.10

   Deferred Compensation Account    2

1.11

   Determination Date    3

1.12

   Disability    3

1.13

   Discretionary Contribution    3

1.14

   Initial Eligibility Date    3

1.15

   In-Service Account    3

1.16

   Form of Payment Designation    3

1.17

   401(k) Plan    3

1.18

   Matching Contribution    3

1.19

   Participant    3

1.20

   Plan    3

1.21

   Plan Year    4

1.22

   Retirement    4

1.23

   Retirement Account    4

1.24

   Return    4

1.25

   Separation from Service    4

1.26

   Specified Employee    4

1.27

   Sub-account    4

1.28

   Valuation Funds    4

Article 2       ELIGIBILITY AND PARTICIPATION

   5

2.1

   Eligibility and Participation    5

2.2

   Form of Deferral    5

2.3

   Limitations on Deferral Commitments    6

2.4

   Commitment Limited by Termination    6

2.5

   Modification of Deferral Commitment    6

2.6

   Change in Employment Status    6

Article 3       DEFERRED COMPENSATION ACCOUNT

   7

3.1

   Accounts    7

3.2

   Timing of Credits    7

3.3

   Valuation Funds    7

3.4

   Matching Contributions    8

3.5

   Discretionary Contributions    9

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page i



--------------------------------------------------------------------------------

3.6

   Determination of Accounts    9

3.7

   Vesting of Accounts    9

3.8

   Statement of Accounts    10

Article 4       PLAN BENEFITS

   11

4.1

   Retirement Account    11

4.2

   In-Service Account    11

4.3

   Death Benefit    12

4.4

   Change of Deferral Commitment    12

4.5

   Small Account    13

4.6

   Withholding; Payroll Taxes    13

4.7

   Payment to Guardian    13

4.8

   Effect of Payment    13

4.9

   Installment Option Treated as Single Payment    13

Article 5       BENEFICIARY DESIGNATION

   14

5.1

   Beneficiary Designation    14

5.2

   Changing Beneficiary    14

5.3

   Change in Marital Status    14

5.4

   No Beneficiary Designation    15

5.5

   Effect of Payment    15

Article 6       ADMINISTRATION

   16

6.1

   Committee; Duties    16

6.2

   Agents    16

6.3

   Binding Effect of Decisions    16

6.4

   Indemnity of Committee    16

6.5

   Election of Committee After Change in Control    16

Article 7       CLAIMS PROCEDURE

   17

7.1

   Claim    17

7.2

   Denial of Claim    17

7.3

   Review of Claim    17

7.4

   Final Decision    17

Article 8       AMENDMENT AND TERMINATION OF PLAN

   18

8.1

   Amendment    18

8.2

   Termination of Plan    18

Article 9       MISCELLANEOUS

   19

9.1

   Unfunded Plan    19

9.2

   Company Obligation    19

9.3

   Unsecured General Creditor    19

9.4

   Trust Fund    19

9.5

   Nonassignability    19

9.6

   Not a Contract of Employment    20

9.7

   Protective Provisions    20

9.8

   Governing Law    20

9.9

   Validity    20

9.10

   Notice    20

9.11

   Successors    20

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page ii



--------------------------------------------------------------------------------

Insituform Technologies, Inc.

Senior Management Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

WHEREAS, Insituform Technologies, Inc. initially established the Senior
Management Voluntary Deferred Compensation Plan as of February 1, 1999; and

WHEREAS, the Senior Management Voluntary Deferred Compensation Plan is designed
to provide certain executives of Insituform Technologies, Inc. with deferred
compensation benefits in recognition of their dedicated and valuable service to
Insituform Technologies, Inc.;

WHEREAS, the Board has the right to amend the Senior Management Voluntary
Deferred Compensation Plan in Section 9.1 thereof;

WHEREAS, the Board now deems it necessary and desirable to amend and restate the
Senior Management Voluntary Deferred Compensation Plan in its entirety in order
to comply with the recently enacted provisions contained in Code Section 409A
and Treasury Regulations issued thereunder (“Treasury Regulations”), and to make
certain other design changes to Plan.

AMENDMENT OF PLAN AND EFFECTIVE DATE

NOW, THEREFORE, Insituform Technologies, Inc. does hereby adopt this amended and
restated plan which shall be known as the Insituform Technologies, Inc. Senior
Management Voluntary Deferred Compensation Plan (Amended and Restated as of
January 1, 2008) which shall be effective as of January 1, 2008 and which shall
be governed by the terms contained therein.

The rights, benefits and features of this document shall apply only on and after
January 1, 2008 or such other date as may be specified or required by law or
expressly provided within the document. Although employers are not required to
comply with the Treasury Regulations prior to January 1, 2009, for the period
beginning January 1, 2005 and ending December 31, 2008, employers are required
to operate nonqualified deferred compensation plans subject to Code Section 409A
in a manner that represents a reasonable good faith interpretation of the
statute. Therefore, except as otherwise required by the Code Section 409A “good
faith” standard and notwithstanding any provision of this document to the
contrary, an individual who incurred a termination of employment prior to
January 1, 2008 shall have his or her benefit determined solely by the terms and
provisions of the document applicable to such individual in effect prior to
January 1, 2008. An individual who incurs a termination of employment on or
after January 1, 2008 shall have his or her benefit determined in accordance
with the terms and conditions of this document.

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page iii



--------------------------------------------------------------------------------

Article 1 DEFINITIONS

 

 

Unless the context plainly requires a different meaning, when capitalized, the
words and phrases contained in this Plan shall have the meanings set forth in
this Article 1.

1.1 Beneficiary. The person, persons or entity as designated by the Participant,
entitled under Article 5 to receive any Plan benefits payable after the
Participant’s death.

1.2 Board. The Board of Directors of Insituform Technologies, Inc.

1.3 Change in Control. The occurrence of any of the following events:

(a) Any one person or group (as determined under Treasury Regulation
Section 1.409A-3(i)(5)(v)(B)) acquires ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company, or

(b) Notwithstanding that the Company has not undergone a Change in Control as
described in Section 1.3(a), a Change in Control of the Company occurs only on
the date that either:

(i) Any one person, or more than one person acting as a group (as determined
under Treasury Regulation §1.409A-3(i)(5)(v)(B)) acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company possessing thirty
percent (30%) or more of the total voting power of the stock of such
corporation; or

(ii) A majority of members of the Company’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board prior to the date of the
appointment or election; or

(c) Any one person or group (as determined under Treasury Regulation
Section 1.409A-3(i)(5)(v)(B)) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than forty percent (40%) of the gross fair market value of all the
assets of the Company immediately prior to such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 1



--------------------------------------------------------------------------------

1.4 Code. The Internal Revenue Code of 1986 as amended from time to time.
References to a Code section shall be deemed to refer to that section as it now
exists and to any successor provision.

1.5 Committee. The Committee shall consist of the Chief Financial Officer, the
Vice-President of Human Resources and the Chief Administrative Officer of
Insituform Technologies, Inc., and such other persons as the Committee may from
time to time appoint.

1.6 Company. Insituform Technologies, Inc., a Delaware corporation, and any
directly or indirectly 100% owned or affiliated U.S.-based subsidiary
corporations, any other affiliate designated by the Board, or any successor to
the business of any of the foregoing if such successor is a U.S.-based entity.

1.7 Compensation. The (1) base salary and commissions payable to and (2) bonus
or incentive compensation (excluding amounts attributable to any quarterly
incentive plans) earned by a Participant with respect to employment services
performed for the Company by the Participant and considered to be “wages” for
purposes of federal income tax withholding. For purposes of this Plan only,
Compensation shall be calculated before reduction for any amounts deferred by
the Participant pursuant to the Company’s tax qualified plans which may be
maintained under Code Section 401(k) or Code Section 125 or pursuant to this
Plan or any other non-qualified plan which permits the voluntary deferral of
compensation. Inclusion of any other forms of compensation is subject to
Committee approval.

1.8 Deferral Commitment. A commitment made by a Participant to defer a portion
of Compensation as set forth in Article 2. The Deferral Commitment shall apply
to salary and/or bonus payable to a Participant, and shall specify the
Sub-account to which the Compensation deferred shall be allocated. Such Deferral
Commitment shall be made in whole percentages and shall be made in a form
acceptable to the Committee. A Deferral Commitment shall remain in effect until
amended or revoked as provided under Section 2.2(b).

1.9 Deferral Period. Each calendar year.

1.10 Deferred Compensation Account. The separate account maintained on the books
of the Company used solely to calculate the amount payable to each Participant
under this Plan and shall not constitute a separate fund of assets. A
Participant’s Deferred Compensation Account may include one or more of the
following Sub-accounts:

(a) Retirement Account, and

(b) In-Service Account.

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 2



--------------------------------------------------------------------------------

1.11 Determination Date. Any date on which the New York Stock Exchange is open
for business.

1.12 Disability.

(a) The Participant’s inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or

(b) The Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
a long-term disability plan covering employees of the Company.

1.13 Discretionary Contribution. The voluntary Company contribution credited to
a Participant’s Retirement Account pursuant to Section 3.5.

1.14 Initial Eligibility Date. The first day of the calendar quarter immediately
following notification to such employee by the Committee of eligibility to
participate in the Plan.

1.15 In-Service Account. The Sub-account representing the portion of a
Participant’s Deferred Compensation Account attributable to the Participant’s
deferrals pursuant to Section 2.2.

1.16 Form of Payment Designation. The form prescribed by the Committee and
completed by the Participant, indicating the chosen form of payment for benefits
payable from the applicable Sub-account, as elected by the Participant.

1.17 401(k) Plan. The Insituform Technologies, Inc. 401(k) Profit Sharing Plan,
or any other successor defined contribution plan maintained by the Company that
qualifies under Code Section 401(a) and satisfies the requirements of Code
Section 401(k).

1.18 Matching Contribution. The Company contribution credited to a Participant’s
Retirement Account pursuant to Section 3.4.

1.19 Participant. Any employee who is eligible to participate in this Plan
pursuant to Section 2.1 and who has elected to defer Compensation under this
Plan in accordance with Article 2. Such employee shall remain a Participant in
this Plan for the period of deferral and until such time as all benefits payable
under this Plan have been paid in accordance with the provisions hereof.

1.20 Plan. This Senior Management Voluntary Deferred Compensation Plan (Amended
and Restated as of January 1, 2008), as amended from time to time.

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 3



--------------------------------------------------------------------------------

1.21 Plan Year. The calendar year except for the first and last years in which
the Plan operates, in which case the Plan Year shall be that portion of the
first and last calendar years in which the Plan operated if less than 12 full
months.

1.22 Retirement. A Participant’s Separation from Service after attaining age 55
with at least 10 years of service with the Company.

1.23 Retirement Account. The Sub-account representing the portion of the
Participant’s Deferred Compensation Account attributable to the Discretionary
Contributions pursuant to Section 3.5, Matching Contributions pursuant to
Section 3.4 and/or Participant’s deferrals pursuant to Section 2.2.

1.24 Return. The amount credited to a Participant’s Sub-accounts on each
Determination Date, which shall be based on the Valuation Funds chosen by the
Participant as provided in Section 1.28 and in a manner consistent with
Section 3.3. Such credits to a Participant’s Sub-accounts may be either positive
or negative to reflect the increase or decrease in value of the Sub-accounts in
accordance with the provisions of this Plan.

1.25 Separation from Service. Termination of a Participant’s employment with the
Company for any reason whatsoever, which termination must constitute a
separation from service within the meaning of Treasury Regulation
Section 1.409A-1(h) in order to meet this definition of Separation from Service.

1.26 Specified Employee. An employee who satisfies the definition of specified
employee within the meaning of Treasury Regulation Section 1.409A-1(i).

1.27 Sub-account. A sub-account of a Participant’s Deferred Compensation Account
representing either the Participant’s In-Service Account or the Participant’s
Retirement Account.

1.28 Valuation Funds. One or more of the independently established funds or
indices that are identified and listed by the 401(k) Plan Committee. These
Valuation Funds are used solely to calculate the Return that is credited to each
Participant’s applicable Sub-accounts in accordance with Article 3, and do not
represent, nor should it be interpreted to convey any beneficial interest on the
part of the Participant in any asset or other property of the Company.

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 4



--------------------------------------------------------------------------------

Article 2 ELIGIBILITY AND PARTICIPATION

 

 

2.1 Eligibility and Participation

(a) Eligibility. Eligibility to participate in the Plan shall be limited to
senior management employees whose base salary for the calendar year immediately
prior to their first year of eligibility to participate in this Plan is at least
equal to the amount provided for such year under Code Section 414(q) ($105,000
for 2008).

(b) New Participants. An employee’s participation in the Plan may begin on his
or her Initial Eligibility Date.

(c) Election Procedure. Except with respect to the Plan Year in which an
employee first becomes a Participant, an election by a Participant to defer
Compensation for services performed in a particular Plan Year must be made
before the close of the Plan Year next preceding the year in which the services
with respect to which such Compensation is earned are performed. In the case of
the first Plan Year in which an employee becomes a Participant, a Participant
may submit a Deferral Commitment at any time after he or she is notified of
eligibility to participate in the Plan and before his or her Initial Eligibility
Date. Any such Deferral Commitment shall only be effective for Compensation that
is paid for services to be performed in such Plan Year subsequent to the
delivery of the initial Deferral Commitment. In the event an employee does not
submit a Deferral Commitment prior to his or her Initial Eligibility Date, he or
she shall next be entitled to submit such forms with respect to Compensation for
services performed in the Plan Year immediately following the Plan Year in which
the employee first becomes eligible to participate pursuant to the first
sentence of this Section 2.1(b).

2.2 Form of Deferral. A Participant may elect a Deferral Commitment as follows:

(a) Form of Deferral Commitment. Except as provided in Section 2.1(c), a
Deferral Commitment shall be made with respect to Compensation payable by the
Company to a Participant during the immediately succeeding Deferral Period, and
shall designate the portion of each deferral that shall be allocated among the
Sub-accounts. The Participant shall set forth the amount to be deferred as a
full percentage of salary and/or bonus (the Participant may designate a
different percentage of salary and bonus that is to be deferred under this
plan). In addition, the Deferral Commitment shall specify the Participant’s
initial allocation of the amounts deferred into the Sub-accounts among the
various available Valuation funds.

(b) Period of Commitment. Once a Participant has made a Deferral Commitment,
that Commitment shall remain in effect for the next succeeding Deferral

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 5



--------------------------------------------------------------------------------

Period and shall remain in effect for all future Deferral Periods unless revoked
or amended in writing by the Participant and delivered to the Committee no later
than fifteen (15) days prior to the beginning of a subsequent Deferral Period.

2.3 Limitations on Deferral Commitments. The following limitations shall apply
to a Deferral Commitment, subject to amendment by the Committee upon providing
written notice to all Participants:

(a) Maximum. The maximum amount of base salary that may be deferred under this
Plan shall be fifteen percent (15%) of base salary, and the maximum amount of
bonus or incentive compensation that may be deferred under this Plan shall be
fifty percent (50%) of bonus or incentive compensation.

(b) Minimum. The minimum amount of base salary that may be deferred shall be one
percent (1%) of base pay, and the minimum amount of bonus or incentive
compensation that may be deferred shall be one percent (1%) of the bonus or
incentive compensation.

2.4 Commitment Limited by Termination. If a Participant terminates employment
with the Company prior to the end of the Deferral Period, the Deferral Period
shall end as of the date of termination.

2.5 Modification of Deferral Commitment. A Deferral Commitment shall be
irrevocable by the Participant during a Deferral Period.

2.6 Change in Employment Status. If it is determined that a Participant no
longer meets the eligibility requirements of Section 2.1, the Participant’s
existing Deferral Commitment shall terminate at the end of the Deferral Period
in which such determination is made. No new Deferral Commitment may be made by
such Participant after notice of such determination is given by the Committee
unless the Participant later satisfies the requirements of Section 2.1.

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 6



--------------------------------------------------------------------------------

Article 3 DEFERRED COMPENSATION ACCOUNT

 

 

3.1 Accounts. The Compensation deferred by a Participant under the Plan, any
Matching Contributions, Discretionary Contributions and Return shall be credited
to the Participant’s Deferred Compensation Account. Separate Sub-accounts shall
be maintained to reflect the different deferral allocations and distribution
dates chosen by the Participant, and the Participant shall designate the portion
of each deferral that will be credited to the applicable Sub-accounts as set
forth in Section 2.2(a). The Deferred Compensation Account shall be used solely
for bookkeeping purposes to calculate the amount payable to each Participant
under this Plan and shall not constitute a separate fund of assets.

3.2 Timing of Credits.

(a) A Participant’s deferred Compensation shall be credited to the Sub-account
designated by the Participant within fifteen (15) days after which the
Compensation deferred would have otherwise been payable to the Participant.

(b) Any Discretionary Contributions and any Matching Contributions relating to
such deferred Compensation shall be credited to the Retirement Account as
provided by the Committee.

(c) Any withholding of taxes or other amounts with respect to deferred
Compensation that is required by local, state or federal law shall be withheld
from the Participant’s corresponding non-deferred portion of the Compensation to
the maximum extent possible. The portion of any remaining amount which is
attributable to the Federal Insurance Contributions Act (FICA) tax imposed under
Code Sections 3101, 3121(a) and 3121(v)(2), with respect to such deferred
compensation, or which is attributable to the income tax at source on wages
imposed under Code Section 3401 or the corresponding withholding provisions of
applicable state, local or foreign tax laws as a result of the payment of the
FICA amount or the additional income tax at source on wages attributable to the
pyramiding Code Section 3401 wages and taxes shall reduce the amount credited to
the Participant’s Deferred Compensation Account in a manner specified by the
Committee; provided, however, the total amount by which the amount credited to a
Participant’s Deferred Compensation Account is reduced must not exceed the
aggregate of the FICA amount, and the income tax withholding related to such
FICA amount.

3.3 Valuation Funds. A Participant shall designate, at a time and in a manner
acceptable to the Committee, one or more Valuation Funds for his or her
Sub-accounts for the sole purpose of determining the amount of Return to be
credited or debited to each Sub-account. Such election shall designate the
portion of each deferral of Compensation made into each Sub-account that shall
be allocated among the available

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 7



--------------------------------------------------------------------------------

Valuation Fund(s), and such election shall apply to each succeeding deferral of
Compensation until such time as the Participant shall file a new election with
the Committee. Upon notice to the Committee, the Participant may also reallocate
the balance in each Valuation Fund among the other available Valuation Funds as
of the next succeeding Determination Date, but in no event shall such
re-allocation occur more frequently than daily.

3.4 Matching Contributions. The Company shall credit a Matching Contribution to
the Participant’s Retirement Account with respect to the Compensation deferred
by the Participant under this Plan during a Deferral Period.

(a) Make-up Matching Contributions. For each Plan Year, for periods prior to the
date the Participant reaches the limitation on salary deferrals under the 401(k)
Plan ($15,500 as adjusted under Code Section 402(g)(1)), such Matching
Contributions shall be equal to a percentage of the amount deferred under this
Plan; such percentage shall be equal to the percentage to which the Participant
is entitled for matching contributions under the 401(k) Plan for such relevant
time periods.

(b) Normal Matching Contributions. For each Plan Year, for periods beginning on
and after the time the Participant has reached the limitation on salary
deferrals under the 401(k) Plan ($15,500 as adjusted under Code
Section 402(g)(1)), such Matching Contributions shall be equal to one hundred
percent (100%) of the first three percent (3%) of the Participant’s Compensation
deferred under this Plan before such deferrals, plus fifty percent (50%) of the
next two percent (2%) of the Participant’s Compensation deferred under this Plan
before such deferrals.

(c) Bonus Matching Contributions. Notwithstanding anything in this Section 3.4
to the contrary, a Participant shall be entitled to Matching Contributions under
Sections 3.4(a)and 3.4(b) with respect to the Participant’s base salary and
commissions only, and shall not be entitled to such contributions with respect
to any bonuses or incentive compensation the Participant may receive. With
respect to any bonuses or incentive compensation a Participant receives in a
Plan Year, the Company shall credit to the Participant’s Retirement Account as
of the last day of the Plan Year a Matching Contribution equal to one hundred
percent (100%) of the first three percent (3%) of the Participant’s Compensation
deferred under this Plan before such deferrals which is attributable to such
bonuses or incentive compensation, plus fifty percent (50%) of the next two
percent (2%) of the Participant’s Compensation deferred under this Plan before
such deferrals which is attributable to such bonuses or incentive compensation.
Provided however that the Participant shall be entitled to a Matching
Contribution under this Section 3.4(c) only if the Participant has met or
exceeded the Code Section 402(g)(1) limitation under the 401(k) Plan with
respect to the current Plan Year.

(d) Compensation Limitation. For purposes of this Plan only, Compensation shall
not include Compensation of any Participant that is in excess of two hundred
thirty thousand dollars ($230,000), or such amount as may be provided from time
to time under Code Section 401(a)(17), in any year or such other sum as the
Committee shall determine from time to time.

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 8



--------------------------------------------------------------------------------

3.5 Discretionary Contributions. The Company voluntarily may make Discretionary
Contributions to a Participant’s Retirement Account. Discretionary Contributions
shall be credited at such times and in such amounts as recommended by the
Committee and approved by the Compensation Committee of the Board, or as the
Board in its sole discretion shall determine.

3.6 Determination of Accounts. Each Participant’s Deferred Compensation Account
as of each Determination Date shall consist of the balance of the Deferred
Compensation Account as of the immediately preceding Determination Date,
adjusted as follows:

(a) New Deferrals. Each Sub-account shall be increased by any deferred
Compensation credited since such prior Determination Date in the proportion
chosen by the Participant.

(b) Company Contributions. The Retirement Account shall be increased by any
Matching and/or Discretionary Contributions credited since such prior
Determination Date.

(c) Distributions. Each Sub-account shall be reduced by the amount of each
benefit payment made from that Sub-account since the prior Determination Date.
Distributions shall be deemed to have been made proportionally from each of the
Valuation Funds maintained within such Sub-account based on the proportion that
such Valuation Fund bears to the sum of all Valuation Funds maintained within
such Sub-account for that Participant as of the Determination Date immediately
preceding the date of payment.

(d) Return. Each Sub-account shall be increased or decreased by the Return
credited to such Sub-account since such Determination Date as though the balance
of that Sub-account as of the beginning of the current day had been invested in
the applicable Valuation Funds chosen by the Participant.

3.7 Vesting of Accounts. Each Participant shall be vested in the amounts
credited to such Participant’s Deferred Compensation Account and Return thereon
as follows:

(a) Amounts Deferred. A Participant shall be one hundred percent (100%) vested
at all times in the amount of Compensation elected to be deferred under this
Plan and Return thereon.

(b) Matching Contributions. A Participant shall be one hundred percent
(100%) vested at all times in the amount of the Matching Contributions credited
to the Participant’s Retirement Account and Return thereon.

(c) Discretionary Contributions. A Participant’s Discretionary Contributions and
Return thereon shall become vested as determined by the Compensation Committee
of the Board, or the Board.

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 9



--------------------------------------------------------------------------------

3.8 Statement of Accounts. The Committee shall give to each Participant a
statement showing the balances in the Participant’s Deferred Compensation
Account on a quarterly basis.

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 10



--------------------------------------------------------------------------------

Article 4 PLAN BENEFITS

 

 

4.1 Retirement Account.

(a) The vested portion of a Participant’s Retirement Account shall be
distributed to the Participant upon the earlier of

(i) the Participant’s Separation from Service for reasons other than death or
Disability;

(ii) the date of the Participant’s Disability; or

(iii) death.

(b) With respect to Participants who are Specified Employees, benefits under
this Section 4.1 shall be payable within ninety (90) days after the first day of
the seventh (7th) month after the Participant’s Separation from Service.

(c) With respect to Participants identified in Section 4.1(a) who are not
Specified Employees, benefits under this Section 4.1 shall be paid within ninety
(90) days after the date of the Participant’s Separation from Service,
Disability or death.

(d) With respect to Specified Employees identified in Sections 4.1(a)(ii) or
4.1(a)(iii), benefits under this Section 4.1 shall be paid within ninety
(90) days after the date of Disability or death.

(e) The form of benefit payment shall be that form selected by the Participant
pursuant to Section 4.4 unless the Participant experiences a Separation from
Service prior to Retirement, in which event, the Retirement Account shall be
paid in the form of a lump sum payment.

4.2 In-Service Account.

(a) General. Subject to Section 4.4, the vested portion of a Participant’s
In-Service Account shall be distributed to the Participant upon the earlier of
(i) the date chosen by the Participant in the first Deferral Commitment which
designated a portion of the Compensation deferred be allocated to the In-Service
Account (provided that the date specified shall not be prior to the fifth
anniversary of the first Deferral Commitment electing an In-Service
distribution) or (ii) the Participant’s Disability.

(b) Form of Payment for In-Service Account. The permitted forms of payment for
the In-Service Account are:

(i) A lump sum amount which is equal to the vested In-Service Account balance;
and

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 11



--------------------------------------------------------------------------------

(ii) Annual installments for a period of five (5) years where the annual payment
shall be equal to the balance of the In-Service Account immediately prior to the
payment, multiplied by a fraction, the numerator of which is one (1) and the
denominator of which commences with five (5) and is reduced by one (1) in each
succeeding year. Return on the unpaid balance shall be based on the most recent
allocation among the available Valuation Funds chosen by the Participant, made
in accordance with Section 3.3.

(c) Separation from Service. Notwithstanding anything to the contrary in this
section, if the Participant experiences a Separation from Service for reasons
other than death or Disability prior to the date chosen by the Participant in
accordance with Section 4.2(a)(i), the vested portion of the In-Service Account
shall be added to the Retirement Account as of the date of Separation from
Service and shall be paid in accordance with the provisions of Section 4.1.

4.3 Death Benefit. Upon the death of a Participant prior to the commencement of
benefits under this Plan from any Sub-account, the Company shall pay to the
Participant’s beneficiary an amount equal to the vested balance in each
Sub-account in the form chosen by the Participant in the Deferral Commitment on
file with the Committee and in effect at the date of his death. If the
Participant fails to select a form of payment with respect to the death benefit
on the Deferral Commitment, the death benefit amount shall be paid in a single
lump sum within ninety (90) days of Participant’s death. In the event of the
death of the Participant after the commencement of benefits under this Plan from
any Sub-account, the benefits from such Sub-account shall be paid to the
Participant’s designated Beneficiary at the same time and in the same manner as
if the Participant had survived.

4.4 Change of Deferral Commitment. Unless otherwise specified in this Plan, the
benefits payable from any particular Sub-account under this Plan shall be paid
at the time and in the form as specified by the Participant with respect to such
Sub-account in the Deferral Commitment. A Participant may change the time or
form of payment prior to his or her Separation from Service an unlimited number
of times by submitting to the Committee a revised Deferral Commitment; provided,
however, any such revised form (i) shall not take effect until at least 12
months after the date on which such form is submitted to the Committee, (ii) may
not be made less than 12 months prior to the date the payment with respect to
which the revised Deferral Commitment is being submitted is scheduled to be made
(or if the installment option had been chosen, 12 months prior to the date the
first amount was scheduled to be paid), and (iii) with respect to payments upon
Separation from Service for reasons other than death or Disability, the payment
of any amount with respect to which such revised Deferral Commitment is being
made is deferred for a period of not less than 5 years from the date such
payment would have been paid.

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 12



--------------------------------------------------------------------------------

4.5 Small Account. Not withstanding any election by the Participant to the
contrary, if the total of a Participant’s vested, unpaid Deferred Compensation
Account balance as of the Participant’s Retirement is not greater than $15,500
(as adjusted under Code Section 402(g)(1)(B)), the remaining unpaid, vested
Deferred Compensation Account shall be paid in a lump sum.

4.6 Withholding; Payroll Taxes. Company shall withhold from any payment made
pursuant to this Plan any taxes required to be withheld from such payments under
local, state or federal law. A Beneficiary, however, may elect not to have
withholding of federal income tax pursuant to Code Section 3405(a)(2), or any
successor provision thereto.

4.7 Payment to Guardian. If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of the
property, the Committee may direct payment to the guardian, legal representative
or person having the care and custody of such minor, incompetent or person. The
Committee may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution. Such distribution
shall completely discharge the Committee and Company from all liability with
respect to such benefit.

4.8 Effect of Payment. The full payment of the applicable benefit under this
Article 4 shall completely discharge all obligations on the part of the Company
to the Participant (and the Participant’s Beneficiary) with respect to the
operation of this Plan, and the Participant’s (and Participant’s Beneficiary’s)
rights under this Plan shall terminate.

4.9 Installment Option Treated as Single Payment. For purposes of determining
the time and form of any payment of benefits under the Plan, or any change with
respect thereto, all payments pursuant to any installment option which is
selected hereunder shall be treated as a single payment.

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 13



--------------------------------------------------------------------------------

Article 5 BENEFICIARY DESIGNATION

 

 

5.1 Beneficiary Designation. Each Participant shall have the right, at any time,
to designate one (1) or more persons or entity as Beneficiary (both primary as
well as secondary) to whom benefits under this Plan shall be paid in the event
of Participant’s death prior to complete distribution of the Participant’s
vested balance in his or her Deferred Compensation Account. Each Beneficiary
designation shall be in a written form prescribed by the Committee and shall be
effective only when filed with the Committee during the Participant’s lifetime.
Designation by a married Participant to the Participant’s spouse of less than a
fifty percent (50%) interest in the benefit due shall not be effective unless
the spouse executes a written consent that acknowledges the effect of the
designation, or it is established that the consent cannot be obtained because
the spouse cannot be located.

5.2 Changing Beneficiary. Any Beneficiary designation may be changed by an
unmarried Participant without the consent of the previously named Beneficiary by
the filing of a new Beneficiary designation with the Committee. A married
Participant’s Beneficiary designation may be changed by a Participant with the
consent of the Participant’s spouse as provided for in Section 5.1 by filing a
new designation, which shall cancel all designations previously filed.

5.3 Change in Marital Status. If the Participant’s marital status changes after
the Participant has designated a Beneficiary, the following shall apply:

(a) If the Participant is married at death but was unmarried when the
designation was made, the designation shall be void unless the spouse has
consented to it in the manner prescribed in Section 5.1.

(b) If the Participant is unmarried at death but was married when the
designation was made:

(i) The designation shall be void if the spouse was named as Beneficiary.

(ii) The designation shall remain valid if a non-spouse Beneficiary was named.

(c) If the Participant was married when the designation was made and is married
to a different spouse at death, the designation shall be void unless the new
spouse has consented to it in the manner prescribed in Section 5.1.

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 14



--------------------------------------------------------------------------------

5.4 No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:

(a) The Participant’s surviving spouse;

(b) The Participant’s children in equal shares, except that if any of the
children predeceases the Participant or Participant’s spouse but leaves
surviving issue, then such issue shall take by right of representation, in equal
shares, the share the deceased child would have taken if then living; provided,
however, that if there is no surviving issue of the deceased child, the
remaining children of the Participant shall share equally;

(c) The Participant’s estate.

5.5 Effect of Payment. Payment to the Beneficiary shall completely discharge the
Company’s obligations under this Plan.

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 15



--------------------------------------------------------------------------------

Article 6 ADMINISTRATION

 

 

6.1 Committee; Duties. This Plan shall be administered by the Committee except
as provided in Section 6.5. The Committee shall have the authority to make,
amend, interpret and enforce all appropriate rules and regulations for the
administration of the Plan and decide or resolve any and all questions,
including interpretations of the Plan, as may arise in such administration. A
majority vote of the Committee members shall control any decision. Members of
the Committee may be Participants under this Plan.

6.2 Agents. The Committee may, from time to time, employ agents and delegate to
them such administrative duties as it sees fit, and may from time to time
consult with counsel who may be counsel to the Company.

6.3 Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.

6.4 Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan on
account of such member’s service on the Committee, except in the case of gross
negligence or willful misconduct.

6.5 Election of Committee After Change in Control. After a Change in Control,
vacancies on the Committee shall be filled by majority vote of the remaining
Committee members and Committee members may be removed only by such a vote. If
no Committee members remain, a new Committee shall be elected by majority vote
of the Participants in the Plan immediately preceding such Change in control. No
amendment shall be made to this Article 6 or other Plan provisions regarding
Committee authority with respect to the Plan without prior approval by the
Committee.

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 16



--------------------------------------------------------------------------------

Article 7 CLAIMS PROCEDURE

 

 

7.1 Claim. Any person or entity claiming a benefit, requesting an interpretation
or ruling under the Plan (“Claimant”), or requesting information under the Plan
shall present the request in writing to the Committee, which shall respond in
writing as soon as practicable.

7.2 Denial of Claim. If the claim or request is denied, the written notice of
denial shall state:

(a) The reasons for denial, with specific reference to the Plan provisions on
which the denial is based;

(b) A description of any additional material or information required and an
explanation of why it is necessary; and

(c) An explanation of the Plan’s claim review procedure.

7.3 Review of Claim. Any Claimant whose claim or request is denied or who has
not received a response within sixty (60) days may request a review by notice
given in writing to the Committee. Such request must be made within sixty
(60) days after receipt by the Claimant of the written notice of denial, or in
the event Claimant has not received a response sixty (60) days after receipt by
the Committee of Claimant’s claim or request. The claim or request shall be
reviewed by the Committee which may, but shall not be required to, grant the
Claimant a hearing. On review, the claimant may have representation, examine
pertinent documents, and submit issues and comments in writing.

7.4 Final Decision. The decision on review shall normally be made within sixty
(60) days after the Committee’s receipt of claimant’s claim or request. If an
extension of time is required for a hearing or other special circumstances, the
Claimant shall be notified and the time limit shall be one hundred twenty
(120) days. The decision shall be in writing and shall state the reasons and the
relevant Plan provisions. All decisions on review shall be final and bind all
parties concerned.

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 17



--------------------------------------------------------------------------------

Article 8 AMENDMENT AND TERMINATION OF PLAN

 

 

8.1 Amendment. The Board may at any time amend the Plan by written instrument,
notice of which is given to all Participants and to Beneficiary receiving
installment payments, subject to the following:

(a) Preservation of Account Balance. No amendment shall reduce the amount
accrued in any Deferred Compensation Account as of the date such notice of the
amendment is given.

(b) Changes in Return Rate. No amendment shall reduce, either prospectively or
retroactively, the rate of Return to be credited to the amount already accrued
in any of the Participant’s Deferred Compensation Account and any amounts
credited to the Deferred Compensation Account under Deferral Commitments already
in effect on that date, except as may be provided in Section 1.28 as a result of
a selection or deletion of available Valuation Funds. Future Deferred
Compensation Account balances will depend on the Valuation Fund Performance.

(c) Section 409A Restrictions. Notwithstanding anything contained herein to the
contrary, no amendment shall be adopted to the extent that such amendment will
cause the Plan to violate Code Section 409A or the regulations promulgated
thereunder.

8.2 Termination of Plan.

(a) Prospective Termination. The Company expects the Plan to be permanent, but
necessarily must, and does, reserve the right to terminate the Plan at any time;
provided, however, except as provided in Section 8.2(b),any termination of the
Plan shall apply prospectively only and any amounts already deferred under the
Plan shall not be paid to Participant’s as a result of such termination, but
shall be paid as otherwise provided in the Plan.

(b) Termination and Liquidation. Notwithstanding anything in the Plan to the
contrary, under any of the circumstances specified in Treasury Regulation
Section 1.409A-3(j)(4)(ix), the Board reserves the right to terminate the Plan
and cause a distribution of all Deferred Compensation Accounts to Participants
(“Termination and Liquidation”); provided, however, that (i) any such
Termination and Liquidation can only be effected under the circumstances
specified in Treasury Regulation Section 1.409A-3(j)(4)(ix), (ii) all
distributions to Participants shall be made at the times specified in Treasury
Regulation Section 1.409A-3(j)(4)(ix), and (iii) such Termination and
Liquidation will otherwise be effected in compliance with all the requirements
and conditions specified in Treasury Regulation Section 1.409A-3(j)(4)(ix).

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 18



--------------------------------------------------------------------------------

Article 9 MISCELLANEOUS

 

 

9.1 Unfunded Plan. This Plan is an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of “management or highly
compensated employees” within the meaning of Sections 201, 301, and 401 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
therefore is exempt from the provision of Parts 2, 3 and 4 of Title 1 of ERISA.
Accordingly, subject to Section 8.2, the Board may terminate the Plan and make
no further benefit payments or remove certain employees as Participants if it is
determined by the United States Department of Labor, a court of competent
jurisdiction, or an opinion of counsel that the Plan constitutes an employee
pension benefit plan within the meaning of Section 3(2) of ERISA (as currently
in effect or hereafter amended) which is not so exempt.

9.2 Company Obligation. The obligation to make benefit payments to any
Participant under the Plan shall be an obligation solely of the Company with
respect to the deferred Compensation receivable from, and contributions by, that
Company and shall not be an obligation of another company.

9.3 Unsecured General Creditor. Notwithstanding any other provision of this
Plan, Participants and Participants’ Beneficiary shall be unsecured general
creditors, with no secured or preferential rights to any assets of Company or
any other party for payment of benefits under this Plan. Any property held by
Company for the purpose of generating the cash flow for benefit payments shall
remain its general, unpledged and unrestricted assets. Company’s obligation
under the Plan shall be an unfunded and unsecured promise to pay money in the
future.

9.4 Trust Fund. Company shall be responsible for the payment of all benefits
provided under the Plan. At its discretion, Company may establish one (1) or
more trusts, with such trustees as the Board may approve, for the purpose of
assisting in the payment of such benefits. Although such a trust shall be
irrevocable, its assets shall be held for payment of all Company’s general
creditors in the event of insolvency. To the extent any benefits provided under
the Plan are paid from any such trust, Company shall have no further obligation
to pay them. If not paid from the trust, such benefits shall remain the
obligation of Company.

9.5 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment pursuant to the
terms of this Plan be subject to

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 19



--------------------------------------------------------------------------------

seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency. All amounts credited under this Plan to any
Participant’s Deferred Compensation Account constitute property of the Company
until payment is in fact made to the Participant pursuant to the terms hereof.

9.6 Not a Contract of Employment. This Plan shall not constitute a contract of
employment between the Company and the Participant. Nothing in this Plan shall
give a Participant the right to be retained in the service of the Company or to
interfere with the right of the Company to discipline or discharge a Participant
at any time.

9.7 Protective Provisions. A Participant will cooperate with Company by
furnishing any and all information requested by the Company, in order to
facilitate the payment of benefits hereunder, and by taking such physical
examinations as the Company may deem necessary and taking such other action as
may be requested by the Company.

9.8 Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Missouri, except as preempted
by federal law.

9.9 Validity. If any provision of this Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

9.10 Notice. Any notice required or permitted under the Plan shall be sufficient
if in writing and hand delivered or sent by registered or certified mail. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Mailed notice to the Committee shall be directed to the company’s
address. Mailed notice to a Participant or Beneficiary shall be directed to the
individual’s last known address in company’s records.

9.11 Successors. The provisions of this Plan shall bind and inure to the benefit
of Company and its successors and assigns. The term successors as used herein
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise acquire all or substantially all of
the business and assets of Company, and successors of any such corporation or
other business entity.

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Insituform Technologies, Inc. has executed this Plan as of
the 27th day of October, 2008.

 

Insituform Technologies, Inc. By  

David F. Morris

Title  

SVP and CAO

 

 

Insituform Technologies, Inc.

Senior Management Voluntary Deferred Compensation Plan

(Amended and Restated as of January 1, 2008)

   Page 21